           Case 1:20-cv-02167-SHR Document 20 Filed 07/27/21 Page 1 of 6




                 IN THE UNITED STATES DISTRICT COURT
               FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

DEREK S. THOME, as administrator : Civil No. 1:20-cv-2167
of the Estate of Charity L. Thome, :
Deceased,                          :
                                   :
           Plaintiff,              :
                                   :
           v.                      :
                                   :
PENNSYLVANIA STATE POLICE          :
OFFICER JAY D. SPLAIN et al.,      :
                                   :
           Defendants.             : Judge Sylvia H. Rambo

                             MEMORANDUM
      Before the court is the motion to dismiss Plaintiff’s state-created danger claim

filed by Defendants Officer Jay D. Splain and Officer Matthew Haber. (Doc. 16.)

For the reasons explained below, the motion will be granted without prejudice to

Plaintiff filing an amended complaint.

      I.       BACKGROUND

      On March 16, 2020, Mrs. Charity Thome, a woman suffering from mental

health and addiction problems known to the Pennsylvania and Lebanon police,

refused to pull over her car for Officer Ryan Haase of the North Lebanon Police

Department.      Officer Haase began pursuing Mrs. Thome and simultaneously

contacted the Pennsylvania State Police for assistance, resulting in Defendants Jay

D. Splain and Matthew Haber of the Pennsylvania State Police joining in the pursuit.

As the chase continued, Officer Splain performed a “precise immobilization
                                          1
        Case 1:20-cv-02167-SHR Document 20 Filed 07/27/21 Page 2 of 6




technique” to Mrs. Thome’s vehicle, striking it in a manner that caused it to spin out

into a field. Shortly thereafter, Mrs. Thome was shot seven times by Officers Splain

and Haber, killing her almost instantly.

      Plaintiff Derek S. Thome, as administrator for Mrs. Thome’s estate, alleges

that the police and an eye-witness have different explanations for the shooting.

According to Plaintiff, the police contend that Mrs. Thome was shot because she

was dangerously threatening the officers, and potentially the public, by ramming the

officers with her car. Plaintiff alleges, however, that an eyewitness reported seeing

Mrs. Thome outside of her car when she was shot, suggesting that she could not have

threatened anyone with her vehicle at the time. Plaintiff alleges that both scenarios

demonstrate the police acted unreasonably in killing Mrs. Thome.

      On November 19, 2020, Plaintiff initiated this action against several John Doe

members of the Pennsylvania State Police. After conducting discovery, Plaintiff

amended the complaint and asserted six causes of action against Officers Splain and

Haber, including claims under 42 U.S.C. § 1983 for violating Mrs. Thome’s Fourth

Amendment right through the use of unreasonable force and her Fourteenth

Amendment right to substantive due process by fatally shooting her without

justification, as well as claims for wrongful death, assault, and battery under

Pennsylvania law and its survivor statute.




                                           2
         Case 1:20-cv-02167-SHR Document 20 Filed 07/27/21 Page 3 of 6




      On May 6, 2021, Defendants filed a partial motion to dismiss for failure to

state a claim requesting dismissal of Plaintiff’s Fourteenth Amendment claim. (Doc.

16.) The motion has been fully briefed and is ripe for review.

      II.    STANDARD OF REVIEW

      To survive a motion to dismiss under Rule 12(b)(6), the plaintiff must allege

“factual content that allows the court to draw the reasonable inference that the

defendant is liable for the misconduct alleged.” Ashcroft v. Iqbal, 556 U.S. 662, 678

(2009) (citing Bell Atlantic Corp. v. Twombly, 550 U.S. 544 (2007)). “When

reviewing a 12(b)(6) motion, we ‘accept as true all well-pled factual allegations in

the complaint and all reasonable inferences that can be drawn from them.’” Estate

of Ginzburg by Ermey v. Electrolux Home Prods., Inc., 783 F. App’x 159, 162 (3d

Cir. 2019) (quoting Taksir v. Vanguard Grp., 903 F.3d 95, 96-97 (3d Cir. 2018)).

The facts alleged must be “construed in the light most favorable to the plaintiff.” In

re Ins. Brokerage Antitrust Litig., 618 F.3d 300, 314 (3d Cir. 2010) (internal

quotations, brackets, and ellipses omitted). The universe of facts upon which the

court may rely includes those facts alleged in the complaint, facts of which the court

may take judicial notice, and indisputably authentic documents referred to in the

complaint. Hartig Drug Co., Inc. v. Senju Pharm Co., 836 F.3d 261, 268 (3d Cir.

2016).




                                          3
        Case 1:20-cv-02167-SHR Document 20 Filed 07/27/21 Page 4 of 6




      The Third Circuit has detailed a three-step process to determine whether a

complaint meets the pleading standard. Bistrian v. Levi, 696 F.3d 352 (3d Cir. 2014).

First, the court outlines the elements a plaintiff must plead to state a claim for relief.

Id. at 365. Second, the court must “peel away those allegations that are no more

than conclusions and thus not entitled to the assumption of truth.” Id. Third, the

court “look[s] for well-pled factual allegations, assume[s] their veracity, and then

‘determine[s] whether they plausibly give rise to an entitlement to relief.’” Id.

(quoting Iqbal, 556 U.S. at 679). The last step is “a context-specific task that

requires the reviewing court to draw on its judicial experience and common sense.”

Id. In assessing the level of factual details required under Twombly, the Third Circuit

has noted that “Fed. R. Civ. P. 8 requires only a short and plain statement of the

claim showing that the pleader is entitled to relief, in order to give the defendant fair

notice of what the claim is and the grounds upon which it rests, and that this standard

does not require detailed factual allegations.” Phillips v. Cty. of Allegheny, 515 F.3d

224, 231 (3d Cir. 2008) (internal citations and quotations omitted).

      III.   DISCUSSION

      Under the Fourth Amendment to the United States Constitution, American

citizens bear the right “to be secure in their persons, houses, papers, and effects,

against unreasonable searches and seizures[.]” “A claim that law-enforcement

officers used excessive force to effect a seizure is governed by the Fourth


                                            4
          Case 1:20-cv-02167-SHR Document 20 Filed 07/27/21 Page 5 of 6




Amendment’s ‘reasonableness’ standard.” Plumhoff v. Rickard, 572 U.S. 765, 774

(2014).

      As a separate cause of action, liability may be imposed under the “state-

created danger” doctrine, arising out of the substantive due process guarantees of the

Fourteenth Amendment. Kneipp v. Tedder, 95 F.3d 1199, 1205 (3d Cir. 1996);

Estate of Smith v. Marasco, 318 F.3d 497, 506 (3d Cir. 2003). The substance of the

state-created danger doctrine is that government officials have a narrow affirmative

obligation, in limited circumstances, not to expose individuals to severe harm, such

as by releasing an intoxicated woman from prison and allowing her to suffer injury

while she wandered home, see Kneipp, 95 F.3d at 1208, or by exposing a mentally-

ill man to severe trauma through the use of flash-bang grenades and permitting him

to run into the woods without his required medication, see Marasco, 318 F.3d at

506-07.

      Here, Plaintiff fails to properly state a claim for Fourteenth Amendment

violation based on state-created danger. The substantive basis of Plaintiff’s

Fourteenth Amendment claim is that Defendants acted unreasonably and used

excessive force by shooting Mrs. Thome. The claim therefore sounds in the Fourth

Amendment, see Carswell v. Borough of Homestead, 381 F.3d 235, 240 (3d Cir.

2004), and as such, it may not be asserted as a claim for violation of substantive due

process under the state-created danger doctrine. See DeLade v. Cargan, 972 F.3d


                                          5
        Case 1:20-cv-02167-SHR Document 20 Filed 07/27/21 Page 6 of 6




207, 210 (3d Cir. 2020) (explaining that under the “more-specific-provision rule,”

where “a constitutional claim is covered by a specific constitutional provision, such

as the Fourth or Eighth Amendment, the claim must be analyzed under the standard

appropriate to that specific provision, not under the rubric of substantive due

process”) (quoting United States v. Lanier, 520 U.S. 259, 272 n.7 (1997)); see also

Jarbough v. Att’y Gen. of U.S., 483 F.3d 184, 189 (3d Cir. 2007) (noting that the

court is not bound by labels that a party attaches to a claim). The court will therefore

dismiss Plaintiff’s Fourteenth Amendment state-created danger claim and grant

Plaintiff leave to amend.

      IV.    CONCLUSION

      For the reasons explained above, Defendants’ motion will be granted and

Count II will be dismissed without prejudice to Plaintiff’s right to amend the

complaint within twenty-one days. An appropriate order will follow.



                                                  s/Sylvia H. Rambo
                                                  SYLVIA H. RAMBO
                                                  United States District Judge

Dated: July 27, 2021




                                           6
